COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER



Court of Appeals Number:              01-20-00735-CV

Style:                       Fastracked Executive, LLC Fastracked Executive Services, LLC
and Rina Hartline v. Prevost Car (US), Inc, Volvo Bus Corporation Carl Boulet, Carl Stevens,
Larry Eugene Smith, Joe Doe and Bubba Bruning

Trial Court Case Number:               2017-33764-A

Trial Court:                          55th District Court of Harris County

Type of Motion:                       Objection to Mediation

Party Filing Motion:                  Appellee

       Appellee has objected to mediation. The Court’s mediation order dated November
13, 2020 is withdrawn.


Judge's signature: /s/ Gordon Goodman
                    Acting individually

Date: December 2, 2020


*       Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion for
        rehearing. TEX. R. APP. P. 10.4(a).